 324DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDPennsy Supply,Inc.andChauffeurs,Teamsters andHelpers,LocalUnionNo. 776,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO.'Case 4-CA-16899June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn June 23, 1988, Administrative Law JudgeFrank H. Itkin issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The Respondent filed cross-exceptions and ananswering brief to the General Counsel'sexcep-tions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions2 only to the extent consistent with thisDecision and Order.The judge found that Respondent did not unlaw-fully interrogate employeeJamesWestbrook anddid not unlawfully make a promise of benefits toemployees in violation of Section 8(a)(1) of theAct.We disagree.In September 1987,2 the Union began an orga-nizing campaign among the Respondent's drivers,mechanics,and operators.The firstunion meetingwas held on September 14, and a second meetingwas held on September 21. A representation peti-tionwasfiledon September 15, and an electionwas held on January 6, 1988. The Union lost theelectionwith 58 votes cast for and 115 votes castagainstthe Union. The results of the election werecertified on January 14, 1988. There were no pend-ing challenges or objections in the representationmatter at the time of the hearing in this case.The Alleged InterrogationJames Westbrook has been employed by the Re-spondentfor 12years.He attended his first unionmeeting on September 21 and signed a union mem-1On November 1, 1987, the Teamsters International Union was read-mitted tothe AFL-CIO. Accordingly,the caption has been amended toreflect that changez TheRespondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findingsa All dates are in 1987 unless otherwise noted.bership card at thattime.The following day, Sep-tember 22, the Respondent held a previouslyscheduled meeting with the mechanics in the paintand tire shops. The Respondent's operations man-ager,Don Eshleman,conducted the meeting andasked the employees what problems they had withthe Company. There were approximately 22 em-ployees present, and several of them spoke up atthemeeting.One employee,Ken Hammer,statedduring the course of the meeting that "Kevin andJr.didn't start this Union thing."Westbrook testi-fied that "Kevin" referred to employee KevinTaylor, and that "Jr." is his,Westbrook's, nick-name.Westbrook could not recall how this subjectarose.Eshleman did not respond to Hammer'scomment in the meeting.As Westbrook left the meeting, he was calledback by Eshleman, who asked him if he had any-thing to do with the Union. Westbrook responded:"Why are youaskingme?"Eshleman explained:"Because your name and Kevin's name was men-tioned at the meeting." Westbrook then said: "Whydidn't you ask Kevin?" Eshleman replied that hefelt that he could trustWestbrook to give anhonest answer because he knew him better than heknew Kevin. Westbrook responded: "I went to seewhat the man had to say . . . That's my rightunder the law." Eshleman then asked "how wide-spread the problem was, or how widespread itwas."Westbrook replied that he did not know.This conversation took place in the hallway justoutside the room where the meeting had been held.The judge, relying onRossmoreHouse4andSunnyvale Medical Clinic,5found that under all thecircumstances in the present case,Eshleman's iso-lated act of interrogation of Westbrook did not rea-sonably tend to restrain, coerce, or interfere withthe employee's Section 7 rights. Specifically, hefound that there was no history of employer hostil-ity towards or discrimination against union sup-porters; the nature of the brief interrogation was"general and nonthreatening";itdid not appearthat the Respondent was seeking to take adverseaction against employees;and the conversation was"casual and amicable"and took place in a hallway.Based on these findings, the judge concluded thatthe circumstances surrounding this one act of inter-rogation in a unit of some 185 employees early onin the union organizing campaign is devoid of theelements of coercion necessary for finding a viola-tion.Unlike the judge, we find that the conversationbetweenWestbrook and Eshleman did tend to4 269 NLRB 1176 (1984).3 277 NLRB 1217 (1985).295 NLRB No. 37 PENNSY SUPPLY325interfere with, restrain, or coerce Westbrook in theexercise of his Section 7 rights. Westbrook was notan open and vocal union supporter. The conversa-tion between Eshleman and Westbrook, althoughbrief and held in a public area, was initiated byEshleman, a high-ranking company official, whocalledWestbrook back for the questioning afterWestbrook had left the meeting. Contrary to thejudge's characterization of the conversation, wefind thatWestbrook's understandably defensive re-sponse to Eshleman's initial question indicates thatthe exchange was not "casual and amicable," butwas instead an unwelcome intrusion by EshlemanintoWestbrook's union sentiments and activity.Further,we find that Eshleman went beyond acasual inquiry of how Westbrook's name happenedto come up at the meeting by asking Westbrook"how widespread it was."e In these circumstances,we find that the Respondent unlawfully interrogat-edWestbrook and thus violated Section 8(a)(1) ofthe Act.7indefinite time look into it. Rather, his statementscommunicated to the assembled drivers that an im-proved health plan and a retirement plan wereunder active study or consideration by the owner.Radio Broadcasting Co.,277 NLRB 1112 (1985),relied on by the judge, is thus distinguishable.8Although Eshleman told the drivers, "I can't sayno more becauseIwasn'tsupposed to say that,"and that "the company would not make any prom-ises,"these statements are insufficient to rebut theimplicit promise of improved benefits. SeeRaley'sInc.,236 NLRB 971 at 972 (1978). Moreover, Esh-leman's statementto the drivers that he was notsupposed to say what he didsuggeststhat theowner's consideration of the plans had reachedsuch asensitivestage that secrecy was important.Accordingly,we find that Eshleman's statementsconveyed an implied promise to better workingconditions in violation of Section 8(a)(1) of theAct.The Alleged Promise of BenefitsOn October 19, 4 days after the election petitionwas filed, Eshleman held a 2-hour meeting with 15to 20 assembled drivers at which complaints andquestions about the Respondent's benefits, includ-ing its recently instituted health insurance plan,were discussed. Eshleman was aware that the elec-tion petition had been filed and, in fact, told thedrivers at this meeting that it had been filed.During the meeting, Eshleman told the drivers thatMumma, the owner, was looking into improvingthe health plan and was checking into a pensionplan.At the time the Respondent did not have apension plan.Eshleman's statements about the health and re-tirement plans were not general and vague. Theywere not mere responses to employee suggestionsthat it was a good idea or that he would at some' The Respondent asserted in its answering brief that although thejudge creditedWestbrook's testimony that Eshleman had inquired as to"how widespread it was,"nowhere in his decision did thejudge clarifywhether"it" referred to the problems that were discussedby the employ-ees at the meeting or to the Union.While it is true that Westbrook's testi-mony is somewhat unclear on this matter,the fact remains that in thecontext of this conversation an employee could reasonably fear that themanager viewed the intrusion of a union as a "problem"and was tryingto learn the extent of union sentiment.In the meeting that had occurredshortly before,an employee had blurted out a reference to "this Unionthing,"and Eshleman's question about the extent of"the problem" cameon the heels of his question about Westbrook's own connection with theUnion Under the reasonable tendency test applicable to alleged viola-tions of Sec.8(a)(1), the question about"the problem"can clearly beviewed as contributing to the coerciveness of the interrogation.See, e.g.,Waco, Inc,273 NLRB 746, 748(1984).7Member Cracraft agrees with her colleagues that under all the cir-cumstances Eshleman's interrogationofWestbrookwould reasonablytend to restrain,coerce,or interferewith Westbrookin the exercise of hisrights guaranteedby the Act.In so finding,however,she does not relyonSunnyvaleMedical Clinic,supra.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law3."3.By coercively interrogating employee JamesWestbrook on September 22, 1987, and by unlaw-fully promising benefits to its employees, the Re-spondent violated Section 8(a)(1) of the Act."ORDERThe National Labor Relations Board orders thatthe Respondent, Pennsy Supply, Inc., Harrisburg,Pennsylvania, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Coercively interrogating any employee aboutunion support or union activities.(b)Unlawfully promising benefits to its employ-ees.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.8In finding RadioBroadcastingdistinguishable,Chairman Stephensrelies in particular on the testimony of employee Richard Trammel,whom the judge credited,indicating that Eshleman's statements aboutMumma's looking into an improved medical benefit plan and a pensionplan were not spontaneous responses to an employee question raised atthe meeting in question Rather,Eshleman raised those subjects himself,stating that he was bringing them up in response to concerns he had pre-viously heard the employees discussing and noting that the filing of theUnion's petition had been an impetus to Mumma's consideration of theseimprovements, since she had previously thought"that everything wasgoing fine." 326DECISIONS OF THENATIONALLABOR RELATIONS BOARD(a) Post at the Respondent's place of business, lo-cated in Harrisburg, Pennsylvania, copies of the at-tached notice marked "Appendix."9 Copies of thenotice, on forms provided by the Regional Direc-tor for Region 4, after being signed by the Re-spondent'sauthorizedrepresentative,shallbeposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.9 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT coercively question you aboutyour union support or activities.WE WILL NOT unlawfully make promises of ben-efits to you.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.PENNSY SUPPLY, INC.David Faye, Esq.,for the General Counsel.Arthur M Brewer, Esq. (Shawe and Rosenthal, Esqs.),forthe Employer.Walter De Treux, Esq.,for the Union.DECISIONFRANK H. ITKIN, Administrative Law Judge. Anunfair labor practice charge was filed in this case on Oc-tober 26 and a complaint issued on December 31, 1987.The General Counsel alleges that Respondent Employerviolated Section 8(a)(1) of the National Labor RelationsAct by coercively interrogating one employee and bytelling employees on another occasion that the Employer"was considering a pension plan and an improved healthplan" in order to discourage them from supporting theUnion. The Employer denies violating the Act as al-leged.A hearing held on the issues raised in Harrisburg,Pennsylvania, on April 28, 1988. On the entire record,includingmy observation of the demeanor of the wit-nesses,Imake the followingFINDINGS OF FACTRespondent Employer is admittedly an employer en-gaged in commerce as alleged.The Unionis admittedly alabor organization as alleged. As Union staff organizerCharles Shurghart credibly testified, the Union attemptedto organize Respondent Employer's driver, mechanic,and operator employees about September 1987. The firstunion meeting of employees was held on September 14,1987.A secondunion meetingwas held on September21, 1987. A representation petition was filed by theUnion with the Board's Regional Director on October15, 1987. A stipulated election agreement was executedby the parties and approved by the Regional Director onOctober 30, 1987. And a Board-conducted representationelectionwas thereafter held on January 6, 1988. Of ap-proximately 185 eligible unit voters, 58 cast votes for theUnion; 115 cast votes against the Union; and there were8 challenged ballots. The results of the election were cer-tified on January 14, 1988. There are no pending chal-lenges or objections in the representation proceeding.We are consequently solely concerned here with an al-leged act of coercive interrogation of one employee onSeptember 22, 1987, and an alleged promise of benefits toemployees on October 19, 1987. The pertinent evidenceis summarized and discussed below.A. The Alleged Coercive InterrogationJamesWestbrook has been employed by the Employerfor 12 years. He was subpoenaed to testify for the Gen-eral Counsel and acknowledged that he is not "testifyingvoluntarily." He attended his first union meeting on Sep-tember 21 and then signeda unionmembership card. Onthe following day, September 22, the Employer held a"shop meeting" of the mechanics in the paint and tireshops.Company Operations Manager Don Eshlemanconducted the meeting. As Westbrook testified, Eshle-man "wantedto know what the problems were in theshop or in the Company." There were some 22 employ-eespresentand "almost everybody at themeeting""spoken up." One employee, Ken Hammaker, comment-ed at the meeting: "Kevin and Jr. didn't start this Unionthing."' Eshleman did not respond to Hammaker's com-ment. The meeting ended.Westbrook, as he further testified, left the meeting. Hewas later "called back" by Eshleman. Eshleman then hada brief "conversation" withWestbrook while standing"between the dispatch office and the parts room, rightnext to the water heater." Eshleman "asked" WestbrookifWestbrook "had anything to do with the Union?"1Westbrookexplainedthat "Kevin"isa co-employee, Kevin Taylor,and "Jr."ishis,Westbrook's,"nickname."Westbrook, however, couldnot explainor recall how this subject "was brought up" byHammaker atthe meeting. PENNSY SUPPLY327Westbrook responded: "Why are you asking me?" Eshle-man explained:"Because your name and Kevin's namewas mentioned at themeeting."Westbrook then stated:"Why didn't you ask Kevin?" Eshleman replied: "He[Eshleman] felt he could trust me [Westbrook] to get anhonest answer out of me because he knew me more thanhe knew Kevin." Westbrook then responded: "I went tosee what the man [Shughart] had to say. . . . That's myright under the law." Eshleman then asked: "he wantedto know how widespread it was." Westbrook replied: "Isaid I did not know."2OperationsManager Don Eshleman could not "re-member" whether an employee at the September 22meetinghad made a statement to the effect that West-brook had been "wrongly accused of starting a Union."After the shopmeeting,Eshleman admittedly spoke withWestbrook. Eshleman, "shocked at the magnitude of thecomments that [he] had received that morning and alsothemagnitude of how many different people in thatgroup of 30 responded," admittedly spoke with West-brook after themeetingnear "the hot water heater."Eshleman could not "remember [his] exact words."Eshleman admittedly asked Westbrook, "are these prob-lems the same everywhere else in Pennsy Supply?"Westbrook "thought the problems were elsewhere too."Eshleman admittedly askedWestbrook how "he felt."Westbrook "shared the feelings of the othersin generalthat I [Eshleman] heard." Eshleman couldnot "remem-ber using the word Union." Eshleman testified:Iremember asking him [Westbrook] if he was soupset and so concerned that even a person like himwould consider getting outside help for those kindsof problems rather than dealing with them throughour own Management.Westbrook assertedly did not respond. Eshleman denied,inter alia,askingWestbrook "if he was involved with aUnion"; if he hadsigneda Union card; if he knew ofother employees' Union activities; if he had attended anyunionmeetings;and "his opinion of other employees andtheir activities on behalf of a Union." Eshleman deniedthatWestbrook had made a statement about "going tosee the man" or "the Union." Eshleman could not "re-member" Westbrookassertinghis "rights to go see aman or the Union." Eshleman regarded Westbrook's tes-timony concerning this conversation as "inaccurate."Westbrook is presently employed by Respondent Em-ployer.He was, asnoted, a reluctant witness for theGeneral Counsel. He candidly and fully answered coun-sel for the General Counsel'squestions.His testimonywithstood the test of cross-examination.Relying on de-meanor,I find Westbrook to be a credible and trustwor-thy witness with respect to the above incident. Eshle-man, onthe other hand,was generaland vague in hisrecollection of this same incident. I was not impressedwith the accuracy or quality of Eshleman's recollectionof this incident. Insofar as the testimony of Eshlemanconflicts with the testimony of Westbrook, I am persuad-ed on this record that Westbrook's recollection of this in-cident is more candid, complete, and, trustworthy.DiscussionInRossmore House,259 NLRB 1176 (1984), the Boardexplained that the "basic test for evaluating whether in-terrogations violate the Act" is "whether under all thecircumstances the interrogation reasonably tends to re-strain, coerce or interfere with rights guaranteed by theAct." InSunnyvaleMedical Clinic,277NLRB 1217(1985), the Board, applyingRossmore,found that the"circumstances surrounding" the interrogation "aredevoid of the elements of coercion necessary for findinga violation." The Board noted that "although [the em-ployee] was not an open and active union supporter, shewas also not anemployee especiallyintent on keepingher support for the union hidden from the respondent";there "is no history of employer hostility towards or dis-criminationagainst unionsupporters"; "the nature of thequestionswas generaland nonthreatening"; "it did notreasonably appear from the nature of these questions that[the employer] was seeking to obtain information . . . [inorder] to take adverse action against employees"; and itwas a "friendly relationship" witha "casual and amica-ble" conversation.Applying theRossmoreandSunnyvalerationale to thecredited evidence of record, I find and conclude thatEshleman's isolated act of interrogation of Westbrookdid not under all the circumstances reasonably tend torestrain,coerce, or interfere with employee Section 7rights.Here, too, the "circumstances surrounding" thisone act of interrogation in a unit ofsome185 employeesearly in the organizationalcampaign"are devoid of theelements ofcoercionnecessaryfor finding a violation."There was no history of employer hostility towards ordiscrimination of Union supporters; the nature of thebrief interrogationwas "generaland nonthreatening"; "itdid not appear from the nature of these questions that"the Employer "was seeking to obtain information . . . totake adverse actionagainst employees";and it was a"casual and amicable" conversation in a "hallway." Inshort, Eshleman, admittedly "shocked at themagnitude"of employee complaints, asked Westbrook in the hallwayif he "had anything to do with the Union" because theemployee'snamehad been mentioned at the shop meet-ing.Westbrook responded that he had gone to a unionmeeting "to see what the man had to say" and "that'smy right under the law." Eshleman inquired "how wide-spread it was" and Westbrook replied: "I did not know."I do not find this isolated and brief interrogation to runafoul of the proscriptions of Section 8(a)(1) of the Act.2On cross-examination,Westbrook recalled,interalia,Eshlemansaying at the shop meeting that"he would hate to see the Union comein." The shop meeting was held in the drivers'lunchroom.The later oon-versation between Eshleman and Westbrook was in a"hallway." Em-ployeeswere"moving in and out" during this conversation; the twowere"not closeted off in some secret place"; the conversation"was rightout in the open"Westbrook did not "think"that Eshleman"knew at thetime there was any [union]cards signed."B. The Alleged Promiseof BenefitsRichard Trammel was hired by the employer as amixer/driver in March 1987 and he "quit"inNovember1987. Trammel acknowledged that he too was not testi-fying "voluntarily"for the General Counsel;he "was 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsubpoenaed."Trammel testified that he attended a driv-ers'meeting on October 19, 1987.OperationsManagerEshleman spoke to the some 15 to 20 assembled employ-ees.The meeting lasted over 2 hours.Trammel recalled:He [Eshleman]was telling us about our currenthealth and benefit package, that we had medicaland health,dental.He was explaining that all to usand he told us that it was better than Drivers Incor-porated had.Then,he also said that Mrs. Mumma[the owner]was looking into a better plan for us,better health and medical,and also a retirementplan. Then, he said, "I can't say no more because Iwasn't really supposed to say that."The employer,at the time,had a health plan,but no re-tirement plan. (See G.C. Exhs.2 and 3.) On cross-exami-nation,Trammel explained that "Mr.Eshleman said thatMrs.Mumma[the owner]was looking into improving[the]health plan" and"was checking into a pensionplan."Tommy Allen has been employed by the Company asa mixer/driver for 4 years.He too acknowledged that heisnot "testifying voluntarily"for the General Counsel.He too attended the October 19, 1987 meeting. He re-called that Eshleman saidthat there was a lot of dissatisfaction among the em-ployees and that he was there to try and straightenitout. . . .Mrs. Mumma[the owner]had receivedpoor advice from management and that'swhy hewas there.. . .SinceMr. Mumma passed[away],that she[Mrs.Mumma]more or less has cold feetcoming into her position where she's at.[The] dissatisfaction that she[Mrs.Mumma] wasnow aware of [was]. . .they [the Employer]brought in another health plan. . .itwas a betterplan than the one we had and she was working onsatisfying us.[Mrs.Mumma]was just looking into better benefitsfor us to resolve this dissatisfaction.Allen could not"remember"Eshleman saying "anythingabout what Mrs. Mumma was doing regarding a retire-ment plan." He did recall Eshleman stating that "Mr.Mumma was against a retirement plan and Mrs. Mummafelt the same way." However,Allen, in his prehearingaffidavit,had stated:He [Eshleman]said. . .Mr.Mumma[now de-ceased] had always said no retirement plan and Mrs.Mumma had stood the same ground,but she hadhad bad advice from the vice president,she wasnow looking into it[retirement]and better healthplans.Allen, at this hearing, did not "specifically remember re-tirement as one of the words" but, he acknowledged,"maybe it was." Allen also acknowledged that his"memory isn't as fresh now as it was" when he gave hisprehearing affidavit.On cross-examination,Allen explained that the Em-ployer had adopted a new health plan in March 1987;thatEshleman told the employees at the October 19,1987meeting that "the new plan was better than theolder plan"and better than the Teamsters Union healthand welfare plan; and that he, Allen,came away fromthe October 19 meeting"feeling" that both the Mummashad opposed a retirement plan and"itwas very unlikelyanything would happen."Allen noted that the Employ-er's health plan instituted in March 1987 included dentalbenefits.And Allen recalled that Eshleman said that "theCompany could not make any promises now"; Eshlemanmade no promises;Eshleman "just elaborated on whatwas in effect already."Palmer Brugger, employed by the Company as a truckdriver,also attended the October 19, 1987 meeting.Brugger recalled Eshleman then reviewing employee"problems" with their new health insurance plan and of-fering to "help us get straightened out" with the newplan.Brugger denied that a "retirement plan" was dis-cussed or that Eshleman "promised" a new and im-proved health plan or retirement plan. Eshleman"didn'tmake no promises about retirement or anything"; "hesaid he couldn'tmake no promises . . . he wasn't author-ized to make any promises. . .he couldn't [make anypromises]ifhe wanted to . . . Eshleman ascertainedwhat the employees'"problems" were and indicated that"he would talk to some of the people over him"-Eshle-man said they would"look into the problems."Lyle Haskins,theEmployer's supervisor of mainte-nance, attended the October 19, 1987 meeting. Eshlemanassertedly spoke about the "problems"which employeeshad related at "previous meetings."Haskins was asked ifhe could"recall what Mr. Eshleman said at that meetingabout the health insurance plan?" Haskins replied: "notspecifically.I don't recall his specific words." Employeesassertedly expressed"concern"about the recently insti-tuted health insurance plan. There was "confusion" overcoverage.However, according to Haskins, Eshleman didnot promise employees at this meeting that the Employerwould improve the plan or get a better plan. Eshlemanalso recalled expressions of employee"concern"about aretirement plan, however, Eshleman assertedly did notpromise to institute such a plan. Haskins could not "spe-cifically remember"what else was said. On cross-exami-nation,Haskins recalled that Eshleman stated to the as-sembled employees"that he had been asked to talk withthe employees and then report back to top level manage-ment"-he did not "say what the Company was going todo about" employee concerns.Don Eshleman,the Employer'soperationsmanager,testified about the October 19, 1987 meeting.He then"summarized"to the drivers "the problems that shoppersonnel had related" at "previous meetings."Theseproblems concerned"wages," "benefits,"and "manage-ment." Drivers were given an opportunity to state their"problems."They related their questions and complaintson the recently instituted health plan.He attempted toanswer their questions.He denied promising employees"that this plan would be improved"-this plan had justbeen instituted in March 1987.Eshleman explained: PENNSY SUPPLYThe statement I made was, since I already knewthat the petition was filed, that I could not divulgeany information about any improvement on any-thing at that meeting or any other time.He denied making any statement to the drivers "aboutthe prospects for a retirement plan in the future." Hetold the employees "that I couldn't say anything, Icouldn't make a promise about anything . . . . I had noauthority, I had no knowledge."aI credit the testimony of former employee Trammel asrecited above.He candidly related what was said byEshleman at the October 19 meeting. In particular, I findTrammel's testimony, to the effect that "Eshleman hadsaid that Mrs. Mumma was looking into improving [the]health plan" and was "checking into a pension plan," tobe forthright, reliable, and trustworthy. Trammel's testi-mony is corroborated in significant part by Allen, a cur-rent employee who was not "testifying voluntarily" fortheGeneral Counsel. As Allen recalled, Eshleman haddiscussed on October 19 with the assembled employeestheir "dissatisfaction" over the new health plan; "it was abetter plan than the one we had"; and the owner, Mrs.Mumma, "was just looking into better benefits for us toresolve this dissatisfaction."And, although Allen couldnot "remember" Eshleman saying anything "about whatMrs.Mumma was doing regarding a retirement plan,"his prehearing affidavit made clear that Eshleman in facthad related to the employees that "she was now lookinginto it [retirement] and better health plans." Allen ac-knowledged that his "memory" was not as "fresh" at thehearing as it was when he gave his prehearing affidavit.I find on this entire record that the above recollectionsof Trammel and Allen, including the quoted portion ofAllen's prehearing affidavit (see Tr. 63-80, 162-172), aremore reliable and trustworthy than the testimony ofBrugger, Haskins, and Eshleman. The testimony of Brug-ger,Haskins, and Eshleman was at times vague, incom-plete,contradictory, and unclear. I do not, on thisrecord, regard them as reliable witnesses.sOn cross-examination,Eshleman claimed that he had scheduled theOctober 19 meeting"prior to the petition being filed"-the meeting had"nothing to do with the petition being filed"The representation petition,as noted,had been filed on October 15 Elsewhere, Eshleman acknowl-edged telling employees at this meeting that a petition had been filed.Discussion329InRadio Broadcasting Co.,277 NLRB 1112 (1985), theBoard found that, where the employer's president "re-sponded" to an employee that a "merit and wage in-crease . . . was a good idea but he would not promiseanything at that time," this was not an unlawful promiseof benefit proscribed by Section 8(a)(1) of the Act. TheBoard explained that this "general remark that a wageincrease was a good idea followed by the statement thathe could not promise anything is not sufficient to supporta finding that the respondent violated Section 8(a)(1) ofthe Act." Further, the Board also found:we do not consider [the president's] statement thathe would "look into" increased health coverage tobe an unlawful promise especially where there is noother evidence that [the employer] promised oreven discussed increased health care benefits.In the instant case, Company Operations ManagerEshleman, afterlisteningto employee complaints andquestions about the Employer's recently instituted healthplan and other benefits, told employees that the owner"was looking into improving [the] health plan" and "waschecking into a pension plans." Eshleman made clear: "Ican't say no more because I wasn't really supposed tosay that"-"the Company would not make any prom-ises." In short,management,after hearing the employeecomplaints and dissatisfaction over its newly institutedhealth plan, told them that it could make no promises,however, it was "looking into" an improved health planand retirement plan. I do not find, on this record, thatthese general and vague statements by Eshleman, in con-text, constitute unlawful promises of benefit as alleged.Iwould thereforedismiss thiscomplaint in its entirety.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce asalleged.2.The Unionis a labor organization as alleged.3.Respondent has not violated Section 8(a)(1) of theAct as alleged.[RecommendedOrder fordismissal omitted from pub-lication.]